Appeal from so much of the Appellate Division order as dismissed petitioner’s appeal from the May 7, 1987 order of Supreme Court and affirmed the June 24, 1987 order of Supreme Court, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that that portion of the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Appeal from the remainder of the Appellate Division order dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved.